Order denying motion for consolidation of actions affirmed, with ten dollars costs and disbursements. The cases sought to be consolidated have nothing in common save the fact that they arise out of the same accident and that the various plaintiffs are represented by one attorney. One is a death case where different principles of law would apply, and another is an action to recover for damage to property. The remaining action is to recover damages for personal injuries sustained in the collision. Just how the injuries were sustained, whether the plaintiff was a pedestrian or whether he was on one of the vehicles as a driver *763or a guest, is not made clear. The issues to be determined are not the same in each action and a decision in one would not be conclusive in either of the others. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.